Citation Nr: 0431069	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) from the Department of Veterans 
Affairs Regional Office (RO) in Chicago, Illinois.

In an April 1970 statement, the veteran raised a claim for 
entitlement to service connection for tinnitus.  This issue 
has not been adjudicated by the RO and is not properly before 
the Board at this time.  The issue is referred to the RO for 
action deemed appropriate, to include adjudication of the 
issue.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level V 
hearing acuity on the right and level I on the left.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss has not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  
3.102, 6.156(a), 3.159, 3.326 (2004).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim if it is 
incomplete.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the present case, the RO provided the veteran 
the required notice with respect to the issue of hearing loss 
in a letter dated July 2002.

Third, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2004).  
In this case, VA informed the veteran of the evidence needed 
to substantiate the claim for service connection for hearing 
loss in a letter dated July 2002.  This letter also informed 
the appellant of VA's duty to assist and which party would be 
responsible for obtaining which evidence.  To that end, the 
VA obtained additional VA treatment records from April 2002 
to May 2003, ensured the veteran's service medical records 
were contained within his claim file, and conducted a 
examination of the veteran's hearing loss in August 2002.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate the claim, and of VA's duty to assist in 
obtaining evidence, thereby meeting the requirements of the 
VCAA.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, as there is no evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.



II. Increased Rating of Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

The veteran originally filed a claim for service connection 
for hearing loss of the right ear in September 1969.  A VA 
audiological evaluation was conducted in November 1969.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
NA
70
LEFT
0
10
10
NA
10

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 98 percent in the left ear.  

Service connection was granted for right ear hearing loss at 
a noncompensable disability rating in December 1969.

A private audiological evaluation was conducted in June 1991.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
75
75
80
LEFT
20
20
35
55
55

The audiogram report did not report a speech recognition 
ability percentage.  


In August 2002, the most recent VA audiological evaluation of 
the veteran was conducted.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
75
75
75
LEFT
40
40
60
65
60

The average puretone decibel loss at the above frequencies 
was reported as 58 decibels for the right ear and 56 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in both the right and left 
ears.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal audio acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2004).  

In this case, the findings of the most recent examination in 
2002 show a level II hearing acuity in the right ear, and a 
level I hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Under the applicable schedular criteria, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

However, the rating criteria provide for rating exceptional 
patterns of hearing impairment under the provisions of 
38 C.F.R. § 4.86, which provides that if the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher numeral 
for consideration.  38 C.F.R. § 4.86(b).  

The veteran's audiological evaluation results on the left ear 
meet the requirements of 38 C.F.R. § 4.86(b), as the puretone 
threshold is at 1000 Hertz is 10 decibels, and the puretone 
threshold at 2000 Hertz is 75 decibels.  38 C.F.R. § 4.86(b).  
Therefore, Table VIa must be considered in determining the 
numeric designation for the right ear to be used in the 
assignment of disability rating.  The puretone threshold 
averages as stated in the August 2002 audio evaluation do not 
satisfy the regulatory requirements of 38 C.F.R. § 4.86 for a 
pattern of exceptional hearing impairment in the left ear.

Using Table VIa, the puretone threshold average for the right 
ear, 58 decibels, is given a numeric designation of level IV.  
That Roman numeral is then elevated to the next higher Roman 
numeral, resulting in a level V hearing acuity.  Using Table 
VI, the numeric designations of level V hearing acuity in the 
right ear, and level I hearing acuity in the left ear 
translates to a noncompensable evaluation for hearing 
impairment.  38 C.F.R. § 4.85(h), Table VII.

The veteran's representative argued in October 2004 that the 
average puretone decibel loss of the veteran's right ear as 
shown in the August 2002 VA audiological evaluation was 
incorrectly stated as being 58 decibels, whereas the actual 
average was 59 decibels.  The Board has considered this 
possibility and notes that the technical average is 58.75 
decibels.  See 38 C.F.R. § 4.85(d).  Regardless of whether 
the puretone average is 58 decibels as reported in the 
examination or 59 as averaged by the veteran's 
representative, the end result would not result in a 
compensable evaluation as both puretone averages result in a 
noncompensable evaluation.  See 38 C.F.R. §§ 4.85, 4.86. 

The evidence of record reveals that the service-connected 
bilateral hearing loss is manifested by Level I hearing in 
the left ear and Level V hearing in the right ear.  These 
results do not warrant the assignment of a compensable 
disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  After a thorough review of the evidence of record, 
the Board finds that the criteria for a compensable rating 
for bilateral hearing loss have not been met.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



